 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-00044-JAM

12                                Plaintiff,            ORDER SEALING DOCUMENTS AS SET
                                                        FORTH IN GOVERNMENT’S NOTICE
13                          v.

14   CATHERINE STUCKEY,

15                               Defendant.

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s

18 Request to Seal, IT IS HEREBY ORDERED that the four-page supplement pertaining to defendant

19 Catherine Stuckey, and the government’s Request to Seal, shall be SEALED until further order of the

20 Court.
21          IT IS FURTHER ORDERED that access to the sealed documents shall be limited to the

22 government and counsel for the defendant.

23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

25 the government’s request, sealing the government’s motion serves a compelling interest. The Court

26 further finds that, in the absence of closure, the compelling interests identified by the government would

27 be harmed.

28 ///


      ORDER SEALING DOCUMENTS AS SET FORTH IN           1
      GOVERNMENT’S NOTICE
 1         In light of the public filing of its request to seal, the Court further finds that there are no

 2 additional alternatives to sealing the government’s motion that would adequately protect the compelling

 3 interests identified by the government.

 4

 5
     Dated:    05/21/2021
 6
                                                     THE HONORABLE JOHN A. MENDEZ
 7                                                   UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN              2
      GOVERNMENT’S NOTICE
